

117 S2318 IS: Demand-Response Management Act of 2021
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2318IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Kelly introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Public Utility Regulatory Policies Act of 1978 to require the consideration of a standard for promoting the use of demand-response technology and practices, and for other purposes.1.Short titleThis Act may be cited as the Demand-Response Management Act of 2021.2.PurposeThe purpose of this Act is to promote the use of demand-response technology and practices that support grid resiliency and reliability during extreme weather events.3.Promotion of demand-response practices(a)Consideration of demand-Response standard(1)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Demand-response practices(A)In generalEach electric utility shall promote the use of demand-response practices by commercial, residential, and industrial consumers to reduce electricity consumption during periods of unusually high demand.(B)Rate recovery(i)In generalEach State regulatory authority shall consider establishing rate mechanisms allowing an electric utility with respect to which the State regulatory authority has ratemaking authority to timely recover the costs of promoting demand-response practices in accordance with subparagraph (A).(ii)Nonregulated electric utilitiesA nonregulated electric utility may establish rate mechanisms for the timely recovery of the costs of promoting demand-response practices in accordance with subparagraph (A)..(2)Compliance(A)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated electric utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..(B)Failure to comply(i)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended—(I)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and(II)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..(ii)Technical correctionParagraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is repealed and the amendment made by that paragraph (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if that amendment had not been enacted.(C)Prior State actions(i)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—(1)the State has implemented for the electric utility the standard (or a comparable standard);(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility..(ii)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended—(I)by striking this subsection each place it appears and inserting this section; and(II)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..(b)Optional features of State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—(1)in paragraph (16), by striking and at the end;(2)by redesignating paragraph (17) as paragraph (18); and(3)by inserting after paragraph (16) the following:(17)programs that promote the installation and use of demand-response technology and demand-response practices; and.(c)Federal Energy Management ProgramSection 543(i) of the National Energy Conservation Policy Act (42 U.S.C. 8253(i)) is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)to reduce energy consumption during periods of unusually high electricity or natural gas demand.; and(2)in paragraph (3)(A)—(A)in clause (v), by striking and at the end;(B)in clause (vi), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(vii)promote the installation of demand-response technology and the use of demand-response practices in Federal buildings..(d)Components of Zero-Net-Energy Commercial Buildings InitiativeSection 422(d)(3) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17082(d)) is amended by inserting (including demand-response technologies, practices, and policies) after policies.